Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 1 of 32 Page ID #:2298


     1    KEKER, VAN NEST & PETERS LLP             ARNOLD & PORTER KAYE
          ROBERT A. VAN NEST - # 84065             SCHOLER LLP
     2    rvannest@keker.com
          DAVID SILBERT - # 173128                 John Ulin - # 165524
     3    dsilbert@keker.com                       john.ulin@arnoldporter.com
          LEO L. LAM - # 181861                    777 South Figueroa St, 44th Floor
     4    llam@keker.com
          AJAY S. KRISHNAN - # 222476              Los Angeles, CA 90017-5844
     5    akrishnan@keker.com                      Telephone: 1.213.243.4228
          633 Battery Street                       Facsimile: 1.213.243.4199
     6    San Francisco, CA 94111-1809
          Telephone: 415 391 5400
     7    Facsimile: 415 397 7188                  ARNOLD & PORTER KAYE
     8    Attorneys for Defendant                  SCHOLER LLP
          IVANTIS, INC.                            John Nilsson (admitted pro hac vice)
     9                                             john.nilsson@arnoldporter.com
    10                                             601 Massachusetts Avenue, NW
                                                   Washington, DC 20001-3743
    11                                             Telephone: 1.202.942.5000
    12                                             Facsimile: 1.202.942.5999
    13                        UNITED STATES DISTRICT COURT
    14                      CENTRAL DISTRICT OF CALIFORNIA
    15                        SOUTHERN DIVISION-SANTA ANA
    16   GLAUKOS CORPORATION, a                    Case No. 8:18-cv-00620-JVS-JDE
         Delaware Corporation,
    17                                             IVANTIS, INC.’S MEMORANDUM
                                      Plaintiff,   IN OPPOSITION TO GLAUKOS
    18                                             CORPORATION’S MOTION FOR
                 v.                                SUMMARY JUDGMENT OF NON-
    19                                             INFRINGEMENT (BERLIN
         IVANTIS, INC., a Delaware                 PATENTS)
    20   Corporation,
                                                   Date: December 10, 2018
    21                              Defendant.     Time: 1:30 p.m.
                                                   Courtroom: 10C
    22                                             Judge: Hon. James V. Selna
    23                                             Date Filed: April 14, 2018
                                                   Trial Date: February 4, 2020
    24

    25

    26

    27

    28

          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 2 of 32 Page ID #:2299


     1                                         TABLE OF CONTENTS
     2                                                                                                                    Page
     3   I.      INTRODUCTION........................................................................................... 1
     4   II.     BACKGROUND............................................................................................. 3
     5           A.      Procedural Background......................................................................... 3
     6           B.      The Human Eye and Schlemm’s Canal ................................................ 5
     7           C.      The Accused iStent Inject ..................................................................... 7
     8   III.    LEGAL STANDARD ................................................................................... 10
     9   IV.     ARGUMENT ................................................................................................ 11
    10           A.      The Court should defer Glaukos’s motion until after
                         appropriate discovery.......................................................................... 11
    11
                 B.      The Court should also defer Glaukos’s motion until after
    12                   claim construction ............................................................................... 12
    13                   1.       The Court must construe the claims before analyzing
                                  infringement.............................................................................. 13
    14
                         2.       Glaukos’s implicit interpretations of the claims are
    15                            erroneous—demonstrating why proper claim
                                  construction is necessary .......................................................... 14
    16
                                  a.        The asserted claims of the ’659 patent do not
    17                                      prohibit any and all contact between the
                                            implant and the outer wall.............................................. 15
    18
                                  b.        The asserted claims of the ’741 patent do not
    19                                      prohibit any and all contact between the
                                            implant and the outer wall.............................................. 17
    20
                                  c.        The asserted claims of the ’357 patent do not
    21                                      prohibit any and all contact between the
                                            implant and the outer wall.............................................. 18
    22
                         3.       Dr. Berlin did not disclaim stents like the iStent Inject
    23                            in the prosecution of any of the asserted patents...................... 18
    24                            a.        Dr. Berlin did not disclaim stents like the Inject
                                            during prosecution of the ’659 patent ............................ 18
    25
                                  b.        Dr. Berlin did not disclaim stents like the Inject
    26                                      during prosecution of the ’751 or ’357 patents .............. 20
    27           C.      Numerous material factual disputes preclude summary
                         judgment.............................................................................................. 21
    28
                         1.       The width of Schlemm’s canal is disputed............................... 21
                                                      i
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 3 of 32 Page ID #:2300


     1                   2.       The parties dispute whether the Inject is designed to
                                  “press against the outer wall of Schlemm’s canal” or
     2                            to minimize contact with the outer wall ................................... 22
     3                   3.       The parties dispute whether and how fluid dynamics
                                  affect the Inject’s function and relationship to the
     4                            outer wall .................................................................................. 23
     5                   4.       Glaukos misrepresents relevant literature and fails to
                                  establish how the Inject works in a living patient .................... 24
     6
                         5.       Ivantis’s so-called “admissions of non-infringement”
     7                            are anything but ........................................................................ 24
     8   V.      CONCLUSION ............................................................................................. 25
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                                  ii
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 4 of 32 Page ID #:2301


     1                                     TABLE OF AUTHORITIES
     2                                                                                                       Page(s)
     3   Cases
     4
       Abbott Labs. v. Sandoz, Inc.,
     5   566 F.3d 1282 (Fed. Cir. 2009) .......................................................................... 12
     6 ACCO Brands, Inc. v. Micro Sec. Devices, Inc.,
     7   346 F.3d 1075 (Fed. Cir. 2003) .......................................................................... 20

     8   ATD Corp. v. Lydall, Inc.,
           159 F.3d 534 (Fed. Cir. 1998) ............................................................................ 10
     9

    10   Baron Servs. v. Media Weather Innovations LLC,
           717 F.3d 907 (Fed. Cir. 2013) ............................................................................ 11
    11
         Biogen, Inc. v. Berlex Labs., Inc.,
    12
            318 F.3d 1132 (Fed. Cir. 2003) .......................................................................... 20
    13
         Cole v. Kimberly-Clark Corp.,
    14     102 F.3d 524 (Fed. Cir. 1996) ............................................................................ 10
    15
       Cordis Corp. v. Boston Scientific Corp.,
    16   561 F.3d 1319 (Fed. Cir. 2009) ....................................................................19, 20
    17 Grober v. Mako Prods., Inc.,
    18   686 F.3d 1335 (Fed. Cir. 2012) .......................................................................... 19
    19 HTC Corp. v. IPCom GmbH,
    20
         667 F.3d 1270 (Fed. Cir. 2012) .......................................................................... 16

    21   Interactive Gift Express, Inc. v. Compuserve, Inc.,
            256 F.3d 1323 (Fed. Cir. 2001) .......................................................................... 16
    22

    23
         Invitrogen Corp. v. Clontech Labs., Inc.,
            429 F.3d 1052 (Fed. Cir. 2005) .......................................................................... 20
    24
         Kreative Power, LLC v. Monoprice, Inc.,
    25      2015 U.S. Dist. LEXIS 26489 (N.D. Cal. Mar. 3, 2015) ................................... 14
    26
         MEMC Elec. Materials, Inc. v. Mitsubishi Materials Silicon Corp.,
    27     420 F.3d 1369 (Fed. Cir. 2005) .......................................................................... 11
    28

                                                               iii
           IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                        CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 5 of 32 Page ID #:2302


     1 MShift, Inc. v. Digital Insight Corp.,
     2   747 F. Supp. 2d 1147 (N.D. Cal. 2010) ............................................................. 12

     3   Netcraft Corp. v. eBay,
            549 F.3d 1394 (Fed. Cir. 2008) .......................................................................... 16
     4

     5   Novartis Pharms. Corp. v. Abbott Labs.,
           375 F.3d 1328 (Fed. Cir. 2004) .......................................................................... 13
     6
         Phillips v. AWH Corp.,
     7
            415 F.3d 1303 (Fed. Cir. 2005) .......................................................................... 15
     8
         Rivera v. Remington Designs, LLC,
     9      2017 U.S. Dist. LEXIS 181593 (C.D. Cal. July 7, 2017) .................................. 13
    10
       Salazar v. Procter & Gamble Co.,
    11    414 F.3d 1342 (Fed. Cir. 2005) .......................................................................... 20
    12 Seismic Structural Design Assocs. v. Gensler,
    13    2013 U.S. Dist. LEXIS 197234 (C.D. Cal. Jan. 17, 2013)...............11, 14, 15, 16
    14    Spansion, Inc. v. ITC,
             629 F.3d 1331 (Fed. Cir. 2010) .......................................................................... 21
    15

    16    Technology Props. Ltd. v. Huawei Technologies Co.,
             849 F.3d 1349 (Fed. Cir. 2017) .......................................................................... 19
    17

    18
          Trading Techs. Int’l v. ESpeed, Inc.,
             595 F.3d 1340 (Fed. Cir. 2010) .......................................................................... 16
    19
          United States v. Diebold, Inc.,
    20      369 U.S. 654 (1962) ........................................................................................... 11
    21
          Universal Elecs. Inc. v. Logitech, Inc.,
    22      2012 WL 12951771 (C.D. Cal. May 9, 2012)..................................10, 11, 13, 14
    23    Ventana Med. Sys. V. Biogenex Labs., Inc.,
    24      473 F.3d 1173 (Fed. Cir. 2006) .......................................................................... 20
    25    Other Authorities
    26
          American Heritage College Dictionary, Third Ed. (1993)...................................... 17
    27
          New Oxford Dictionary of English (1998).............................................................. 15
    28

                                                                  iv
           IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                        CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 6 of 32 Page ID #:2303


     1   Fed. R. Civ. P. Rule 26(f) ........................................................................................ 12
     2
         Fed. R. Civ. P. Rule 56(d) .........................................................................3, 4, 11, 12
     3
         Local Rules 3-2 and 3-4............................................................................................. 5
     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                                   v
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 7 of 32 Page ID #:2304


     1           Defendant and Counter-Plaintiff Ivantis, Inc. (“Ivantis”) submits the
     2   following Memorandum in Opposition to the Motion for Summary Judgment filed
     3   by Plaintiff and Counter-Defendant Glaukos Corporation (“Glaukos”).
     4   I.      INTRODUCTION
     5           Before claim construction, before producing its relevant documents, before
     6   Ivantis has had the opportunity to take any depositions, and before any expert
     7   disclosures, Glaukos has moved for summary judgment of non-infringement of all
     8   three patents asserted by Ivantis (“the Berlin patents”). Glaukos’s motion is
     9   extremely premature, and the Court should consider it only after it construes the
    10   key claim terms and Ivantis has a fair opportunity to discover relevant evidence.
    11   But even if the Court looks only to the minimal record now available—with
    12   effectively no discovery from Glaukos—there is ample basis to deny the motion,
    13   because Glaukos has dramatically oversimplified and mischaracterized the relevant
    14   anatomy, misconstrued the Berlin patent claims, and disregarded its own public
    15   statements that contradict the factual assertions in its motion.
    16           Ivantis demonstrates the following points in this Opposition, each of which
    17   is an independent basis to deny Glaukos’s motion:
    18           First, Glaukos has deprived Ivantis of the discovery it needs to respond to
    19   this motion. Although Glaukos has insisted on filing a surprise, expedited
    20   summary-judgment motion, it has refused Ivantis’s requests to expedite its
    21   document production accordingly and to allow Ivantis to take relevant depositions
    22   before responding. As a result, neither Ivantis nor the Court knows what Glaukos’s
    23   documents and witnesses will say about the factual questions its motion raises.
    24   Summary judgment under these circumstances is improper.
    25           Second, the Court must construe the claims based on a full record and
    26   briefing before it can analyze infringement. Glaukos invites the Court to decide
    27   infringement “without engaging in full-scale claim construction” (Mot. at 9),
    28   which is improper. Moreover, to the extent that Glaukos even engages with the
                                                    1
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 8 of 32 Page ID #:2305


     1   Berlin patents’ claim language, it misconstrues it. Glaukos’s motion assumes that
     2   the Berlin claims require that a device have no contact with the outer wall of
     3   Schlemm’s canal. But the claims recite a device that avoids “impinging” the outer
     4   wall. The plain meaning of “impinge” is not “contact”—it is “have a negative
     5   effect on,” such as, in this case, inflaming or scarring. Glaukos’s motion does not
     6   even address infringement under this phrase’s plain meaning, nor does it specify
     7   how the Court should construe the various claim terms containing this language.
     8           Instead, Glaukos appears to insist, without ever explicitly saying so, that the
     9   ordinary meaning of the claim language was narrowed during prosecution. But the
    10   Berlin patents’ prosecution history refutes Glaukos’s arguments. The prosecution
    11   history makes clear that, while prior-art stents caused damage by impinging on the
    12   outer wall of Schlemm’s canal, stents with designs like the iStent Inject can
    13   overcome this limitation. Glaukos mischaracterizes that history and misrepresents
    14   Dr. Berlin’s invention. Without actually addressing what the claims require,
    15   Glaukos has failed to carry its burden.
    16           Third, an ocean of disputed facts precludes summary judgment. Glaukos
    17   cherry-picks soundbites to argue that, because Schlemm’s canal can be 30 microns
    18   wide, and because the head of Glaukos’s iStent Inject device (which sits in the
    19   canal) is 150 microns long, the Inject must touch the outer wall, and therefore
    20   cannot infringe. Even setting aside this argument’s legal shortcomings, it is rife
    21   with factual problems, including:
    22                x The Berlin patents’ prosecution history and the scientific literature
    23                   establish that Schlemm’s canal can be hundreds of microns wide,
    24                   depending on intraocular pressure (“IOP”) and other factors. And the
    25                   presence of a stent itself can affect these dimensions—a fact that
    26                   Glaukos ignores in its motion.
    27                x Contrary to Glaukos’s unsupported assertions, the iStent Inject is
    28                   designed to minimize contact with the outer wall of Schlemm’s canal
                                                      2
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 9 of 32 Page ID #:2306


     1                   and to avoid impinging it. The flange on the tail end of the Inject
     2                   anchors it to the inner wall. The head terminates in what Glaukos calls
     3                   the “central outlet”—the main hole by which aqueous humor flows
     4                   out of the device—which would be occluded if the head were pressed
     5                   against the outer wall as Glaukos asserts. Many other design elements
     6                   also aim to reduce abrasion and inflammation of the outer wall.
     7                x Glaukos’s own public statements contradict the factual assertions in
     8                   its motion. Glaukos describes the iStent Inject as not interfering with
     9                   the outer wall, and experts in its use also depict it as spaced from the
    10                   outer wall. And Glaukos has explained in other contexts that fluid
    11                   flowing through a stent can push the vessel’s walls away from the
    12                   stent. Glaukos ignores or glosses over this evidence—along with an
    13                   unknown volume of additional contradictory evidence in its internal
    14                   documents that Glaukos has refused to disclose.
    15           Considering that the Court must draw all reasonable inferences in favor of
    16   Ivantis on this motion—a duty that is especially important here, where Glaukos
    17   asks the Court to find an absence of disputed facts while withholding documents
    18   and witnesses—these and other facts set forth herein provide more than sufficient
    19   grounds to deny Glaukos’s motion. Accordingly, if the Court does not defer
    20   consideration of the motion as Ivantis requests in its accompanying motion under
    21   Rule 56(d), it should deny summary judgment.
    22   II.     BACKGROUND
    23           A.      Procedural Background
    24           Glaukos filed this lawsuit on April 14, 2018, accusing Ivantis of infringing
    25   two patents that Glaukos purchased from a third party. Dkt. 1. On August 16, 2018,
    26   Ivantis answered the complaint and asserted counterclaims against Glaukos for its
    27   willful infringement of U.S. Patent Nos. 8,540,659 (“the ’659 patent”), 9,603,741
    28   (“the ’741 patent”), and 9,833,357 (“the ’357 patent”) (collectively, “the Berlin
                                                      3
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 10 of 32 Page ID #:2307


     1   patents”). Dkt. 44. The Court held a scheduling conference on September 17, 2018,
     2   and on September 24, the parties submitted a stipulated schedule for the case,
     3   which included, inter alia, dates for claim construction, close of fact discovery,
     4   close of expert discovery, and filing of dispositive motions. Dkt. 50-1. Nowhere in
     5   this schedule or the discussions surrounding it did Glaukos disclose that it planned
     6   to bring an expedited summary-judgment motion, although it surely knew that
     7   Ivantis would need expedited discovery to oppose such a motion.
     8           Although Ivantis had no knowledge of Glaukos’s intentions, it has been
     9   diligent in seeking discovery. As described in more detail in Ivantis’s concurrently
    10   filed Motion, in the alternative, to Deny or Defer Summary Judgment under Rule
    11   56(d), Ivantis propounded its initial sets of interrogatories and document requests
    12   on August 22, less than a week after it filed its answer and counterclaims. Decl. of
    13   Ajay S. Krishnan (“Krishnan Decl.”), ¶ 9 and Exs. 1, 2. Glaukos responded by
    14   refusing to produce most of the requested documents. Id. ¶ 10, Exs. 3, 4. Glaukos’s
    15   interrogatory responses were also inadequate. Id. Since then, Ivantis has
    16   assiduously pursued discovery from Glaukos, including discovery relevant to the
    17   pending summary judgment motion. But Glaukos has stonewalled Ivantis’s efforts
    18   to obtain further documents. Krishnan Decl. ¶ 16, Ex. 8.
    19           On the afternoon of Friday, November 2, Glaukos informed Ivantis for the
    20   first time that it intended to file an early summary-judgment motion on non-
    21   infringement. Id. ¶ 18. The parties held a telephonic meet-and-confer the following
    22   Monday, during which Ivantis explained why Glaukos’s summary judgment
    23   motion was premature—claim construction was needed, essential fact discovery
    24   had not yet occurred (and, indeed, had been obstructed by Glaukos), and expert
    25   discovery had not started. Id. ¶¶ 19-20, Ex. 11. Ivantis offered an accelerated
    26   schedule that would have allowed Glaukos’s motion to be heard in early 2019—
    27   long before the December 2019 dispositive-motion date in the case schedule—
    28   provided that Glaukos produced its documents promptly and made key witnesses
                                                   4
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 11 of 32 Page ID #:2308


     1   available for deposition. Glaukos rejected this offer outright. Id.
     2           On November 11, after reviewing Glaukos’s motion, Ivantis served twelve
     3   more requests specifically targeting documents needed to oppose the motion. Id. ¶¶
     4   22, 30, Ex. 13. Ivantis asked Glaukos to produce these documents by noon on
     5   Thursday, November 15. Id. ¶ 30, Ex. 14. Glaukos responded after 5 p.m. on the
     6   15th. Id. ¶ 31, Ex. 15. Although Glaukos purported to comply with some of the
     7   discovery requests, for the most part Glaukos claimed to have already produced
     8   responsive documents, when in fact it had produced only a very narrow selection
     9   of responsive documents, if at all. Id.
    10           In total, Glaukos has thus far produced only 141 documents, including file
    11   histories and other documents produced pursuant to N.D. Cal. Patent Local Rules
    12   3-2 and 3-4. Id. ¶ 23. Only a handful of these documents pertain to technical details
    13   of the Inject. Id. There have been no depositions, no claim construction exchanges,
    14   and no expert discovery whatsoever. Id. ¶¶ 24-25.
    15           B.    The Human Eye and Schlemm’s Canal
    16           Glaukos’s initial description of the basic structures of the human eye is
    17   more-or-less accurate. But Glaukos’s description of Schlemm’s canal (“SC”) (Mot.
    18   at 3) is selective and misleading. Glaukos asserts that “[t]he distance between the
    19   inner and outer wall . . . of Schlemm’s canal is extremely small”—around 30
    20   microns or less. Id. at 3. Glaukos’s unsupported misrepresentation of this “fact” is
    21   discussed in Section IV.C.1 below. As background, however, it is important to
    22   clarify that the actual anatomy of Schlemm’s canal is far more complex.
    23   Schlemm’s canal is not a static tube—it is a dynamic vessel, and its dimensions
    24   vary based on many factors.
    25

    26

    27

    28

                                                    5
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 12 of 32 Page ID #:2309


     1           Schlemm’s canal is a circular vessel that rings the eye where the cornea
     2   meets the sclera (the white of the eye). It collects aqueous humor that passes into it
     3   from the anterior chamber of the eye through the trabecular meshwork. It then
     4   delivers the humor to “collector channels” along the outer wall that eventually
     5                                                               empty into episcleral blood
     6                                                               vessels. See, e.g., Krishnan
     7                                                               Decl. Ex. 20, pp. 251-254
     8                                                               (Remington & Goodwin).
     9                                                               The stylized figure at left
    10                                                               shows the basic structures
    11                                                               of this system. Id. Ex. 21,
    12                                                               p. 264 (Dautriche, et al.).
    13           The inner and outer walls of Schlemm’s canal are made up of different types
    14   of cells. The inner wall, made up of Schlemm’s canal endothelium cells, is “the
    15   outer boundary of an elastic membrane formed by the [Trabecular Meshwork-
    16   Schlemm’s canal endothelium] complex.” Id. Ex. 22, p. 315 (Johnstone). This wall
    17   “stretch[es]” or “deform[s],” expanding and contracting in ways that increase and
    18   decrease the distance between the inner and outer walls of Schlemm’s canal. Id.
    19   The outer wall is less elastic. Id. Ex. 23, p. 334 (Ethier, et al.). It is also more
    20   susceptible to scarring and
    21   inflammation. See, e.g., id. Ex. 28 at p.
    22   392 (Johnstone, Saheb et al.); id. Ex. 31,
    23   p. 408 (Hamanaka, et al.).
    24           Several factors affect the
    25   dimensions of Schlemm’s canal,
    26   including, notably, intraocular pressure
    27   (“IOP”). When IOP is high, the inner
    28   wall, at certain points, is pushed
                                                      6
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 13 of 32 Page ID #:2310


     1   towards the outer wall. When IOP is low, on the other hand, the distance between
     2   the inner and outer walls may be hundreds of microns. See, e.g., id. Ex. 293, p. 46
     3   (Johnstone). Thus, as shown in the pictures above, IOP fundamentally transforms
     4   the shape of the canal and the distance between the inner and outer walls.
     5           Dr. Berlin made these facts clear during prosecution of the Berlin patents—
     6   contrary to Glaukos’s elliptical and misleading characterization of the prosecution.
     7   In particular, Dr. Berlin explained that the approximate width of Schlemm’s Canal
     8   varies from “30 to 300 [microns].” Glasser Decl. Ex. J at Fig. 8-B, p. 313
     9   (emphasis added); see also id. at 19 (describing Fig. 8-B as “clearly depict[ing] the
    10   nature, geometry, and character of the [relevant] tissues”). Dr. Berlin also
    11   explained—as Glaukos itself has done in other contexts—that a stent with fluid
    12   flowing through it can expand the vessel it occupies, changing the vessel’s
    13   dimensions. See, e.g., Ex. K, p. 350, GKOS00008064 (“filling Schlemm’s canal
    14   prevents penetrating the outer wall by providing a larger distance of about 300
    15   microns between the inner and outer walls”) (emphasis added).
    16           C.    The Accused iStent Inject
    17           With no support, Glaukos asserts that the Inject is intended to press against
    18   the outer wall of Schlemm’s canal. Mot. at 4. But as Glaukos observes, “counsel’s
    19   words are not evidence.” Id. at 15. And the evidence strongly suggests otherwise.
    20           To begin with, the Inject Directions for Use/Package Insert (Glasser Decl.
    21   Ex. D) nowhere suggest that the Inject is intended to tent open Schlemm’s canal or
    22   press against the outer wall. Instead, they explain that “when properly implanted,
    23   the iStent inject stent is intended to create a bypass through the trabecular
    24   meshwork into Schlemm’s canal to improve aqueous outflow through the natural
    25   physiologic pathway.” Glasser Ex. D, p. 212 (emphasis added). Glaukos’s website
    26   contains similar statements. Krishnan Decl. Ex. 19 at GKOS00007847.
    27           Consistent with its labeling, the iStent Inject’s design demonstrates that it is
    28   intended to minimize contact with the outer wall of Schlemm’s canal to facilitate
                                                     7
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 14 of 32 Page ID #:2311


     1   the flow of aqueous humor through the device. As shown in the image at left, the
     2   Inject has a wide flange or base that resides in the anterior chamber of the eye, a
     3                                                     narrower middle section, or thorax,
     4                                                     that resides in the trabecular
     5                                                     meshwork, and a wider head,
     6                                                     tapering to a blunt point, that
     7                                                     resides in Schlemm’s canal. See
     8                                                     Mot. at 11-12. The central inlet and
     9                                                     central outlet are 80 microns wide.
    10                                                     There are also four smaller outlets
    11   on the sides of the head, each 50 microns wide. See id.
    12            The main path for aqueous humor flowing through the Inject, therefore, is
    13   from the “central inlet” in the base, straight through the device, and out the large
    14   “central outlet.” See Glasser Decl. Ex. D at Fig. 2, p. 211; Decl. of Dr. Michael S.
    15   Berlin In Support of Ivantis’s Opp’n, ¶ 11. This architecture exposes a conundrum
    16   in Glaukos’s argument: if the Inject were truly “designed to press against the outer
    17   wall of Schlemm’s canal,” Mot. at 4, then why did Glaukos place the “central
    18   outlet” at the tip of the head, where it would be obstructed by tissue? The Inject’s
    19   design demonstrates that, in fact, the head is intended to be spaced from the outer
    20   wall to allow fluid to flow freely through the main outlet.1
    21            Glaukos itself has explained one mechanism for achieving this spacing.
    22   United States Patent No. 9,962,290 (Berlin Decl. Ex. A), which is assigned to
    23   Glaukos, teaches “shunts for draining aqueous humor from the anterior chamber to
    24   the uveoscleral outflow pathway”—an alternative outflow pathway to Schlemm’s
    25   canal. See id. at Abstract, p. 1. The patent describes stents with central outlet holes
    26
         1
    27  Fluid might still be able to flow through the central outlet if the head were placed
       against a collector channel in the outer wall. But Glaukos does not state that the
    28 Inject must be placed against collector channels in the product’s labeling. See
       Glasser Decl. Ex. D (Directions for Use) at passim.
                                                 8
             IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                          CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 15 of 32 Page ID #:2312


     1   (similar to those of the Inject), which “conduct fluid from the anterior chamber to
     2   the suprachoroidal space.” Id. col. 35, lines 39-41 (p. 68). As the specification
     3   explains, when aqueous humor flows through the stent, the “flow can push and
     4   hold the surrounding tissue away [from] the stent, thereby preventing tissue
     5   adhesion to the shunt . . . at the location of the fluid path. The flow can also help to
     6   . . . hold[] the space open and enlarge[]” it. Id. col. 35, lines 52-57 (p. 68)
     7   (emphasis added). In other words, when a stent is designed like the Inject, the flow
     8   of aqueous humor through the central outlet can produce spacing between the stent
     9   and the outer wall of Schlemm’s canal, and prevent the stent from impinging the
    10   outer wall. Id.; see also Berlin Decl. ¶ 12.
    11           Unsurprisingly, therefore, people with experience using the Inject depict it
    12   as spaced from the outer wall when implanted. The frame reproduced below from
    13   an animation entitled “iStent inject Surgical Procedure Animation 2” clearly shows
    14   a separation between the
    15   head of the Inject and the
    16   outer wall of Schlemm’s
    17   canal, with fluid (shown
    18   by aqua-colored arrows)
    19   flowing through the
    20   Inject. See Glasser Decl.
    21   Ex. A at ’659 Chart, p. 19
    22   (the aqua arrows are in
    23   the animation and show
    24   aqueous-humor flow; the blue labeling arrows and corresponding text were
    25   annotated by Ivantis counsel). The animation is on YouTube. Glaukos has not yet
    26   produced documents showing its involvement in producing, approving, or using
    27   the animation. Krishnan Decl. ¶ 31, Exs. 15, 16. But at a minimum, the image
    28   demonstrates an understanding by clinicians who use the Inject that the head is
                                                    9
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 16 of 32 Page ID #:2313


     1   spaced from the outer wall when implanted.
     2                                                   And in fact, leading clinicians who
     3                                            have implanted “a large number” of iStents
     4                                            describe and depict the Inject in just this
     5                                            way. See, e.g., Krishnan Decl. ¶ 49, Ex. 29,
     6                                            excerpted at left (leading Australian
     7                                            surgeon showing how the Inject lowers IOP
     8                                            on his web site).
     9           Glaukos’s marketing materials further confirm this fact. On its website,
    10   Glaukos states that the Inject “[l]eaves natural anatomy intact”—a curious claim
    11   if, in fact, the device is designed to press against the outer wall of the key
    12   anatomical structure (Schlemm’s canal) and tent it open. See id. ¶ 39, Ex. 19 at
    13   GKOS00007848 (emphasis added). Glaukos also stresses that the Inject is
    14   “[m]inimally traumatic to delicate eye tissue and spares conjunctival tissue,”
    15   strongly suggesting that the Inject is designed to avoid impinging the outer wall—
    16   exactly as the Berlin patents claim. Id. (emphasis added).
    17   III.    LEGAL STANDARD
    18           In a patent case, a court may grant summary judgment of non-infringement
    19   where, “upon construction of the claims and with all reasonable factual inferences
    20   drawn in favor of the non-movant, it is apparent that only one conclusion as to
    21   infringement could be reached by a reasonable jury.” ATD Corp. v. Lydall, Inc.,
    22   159 F.3d 534, 540 (Fed. Cir. 1998) (emphasis added). “A district court should
    23   approach a motion for summary judgment on the fact issue of infringement with
    24   great care.” Cole v. Kimberly-Clark Corp., 102 F.3d 524, 528 (Fed. Cir. 1996).
    25           Glaukos bears the initial burden “to demonstrate an absence of a genuine
    26   issue of material fact.” If, and only if, it meets this burden, Ivantis must produce
    27   enough evidence to rebut its claim and create a genuine issue of material fact.
    28   Universal Elecs. Inc. v. Logitech, Inc., 2012 WL 12951771, at *2 (C.D. Cal. May
                                                    10
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 17 of 32 Page ID #:2314


     1   9, 2012) (citing MEMC Elec. Materials, Inc. v. Mitsubishi Materials Silicon Corp.,
     2   420 F.3d 1369, 1373 (Fed. Cir. 2005)). “If the non-moving party meets this burden,
     3   then the motion will be denied.” Id. Further, all inferences drawn from the
     4   underlying facts “must be viewed in the light most favorable to the party opposing
     5   the motion.” United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).
     6   IV.     ARGUMENT
     7           A.    The Court should defer Glaukos’s motion until after appropriate
                       discovery.
     8

     9           As set forth below, Glaukos’s motion fails on its merits on numerous factual
    10   and legal grounds. But as explained more fully in Ivantis’s accompanying motion
    11   under Rule 56(d), the motion is also premature, and the Court should defer ruling
    12   on it until it can decide these issues on a full record. See, e.g., Seismic Structural
    13   Design Assocs. v. Gensler, 2013 U.S. Dist. LEXIS 197234, at *31-33 (C.D. Cal.
    14   Jan. 17, 2013) (denying motion for summary judgment as “premature” where it
    15   “was filed before any discovery, let alone expert discovery[.]”).
    16           Ivantis is entitled to discovery before producing a record to oppose summary
    17   judgment. See Baron Servs. v. Media Weather Innovations LLC, 717 F.3d 907,
    18   913-15 (Fed. Cir. 2013) (district court “abused its discretion by denying [plaintiff’s
    19   Rule 56(d)] request . . . to delay ruling on [defendant’s] summary judgment
    20   motion” in order to permit review of defendant’s source code and depositions of
    21   defendant’s employees). Ivantis has been demanding documents relevant to
    22   infringement for months, without success. See Section II.A, supra. To avoid any
    23   doubt, Ivantis served follow-up requests specifically targeting the subject of this
    24   motion last week, asking for production before this opposition was due. Krishnan
    25   Decl. ¶ 30, Exs. 13, 14. Glaukos, however, has insisted on a fast-tracked summary-
    26   judgment motion combined with slow-tracked (or “no-tracked”) discovery.
    27           In the rare cases where courts have approved early summary-judgment
    28   motions, the moving party had done far more to ensure that the court has an
                                                    11
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 18 of 32 Page ID #:2315


     1   adequate record on which to decide them. In MShift, Inc. v. Digital Insight Corp.,
     2   for example, the defendant (1) announced its intention to file an early MSJ during
     3   the Rule 26(f) conference; (2) provided the plaintiff with a “detailed outline of
     4   every argument they intended to raise” in their motion six weeks before it was
     5   filed; (3) offered to make any technical and 30(b)(6) witnesses available for
     6   “immediate[]” deposition; (4) responded to non-infringement contention
     7   interrogatories two days after they were served; and (5) produced 186,000 pages of
     8   technical documents responsive to plaintiff’s document requests. 747 F. Supp. 2d
     9   1147, 1163-64 (N.D. Cal. 2010) (emphasis added).
    10           Here, in contrast, Glaukos said nothing about an early summary-judgment
    11   motion at the Rule 26(f) conference or during the parties’ scheduling discussions;
    12   only served Ivantis with a copy of its brief (not including its separate statement of
    13   facts) about 7 business days before the opposition was due; and refused to produce
    14   documents and deposition witnesses before the motion was heard. As a result,
    15   neither Ivantis nor the Court knows whether Glaukos filed its early summary-
    16   judgment motion in spite of—or even because of—unproduced documents in its
    17   files that would clearly demonstrate that the iStent Inject is designed to avoid
    18   impinging the outer wall of Schlemm’s canal, exactly as the Berlin patents claim.
    19           Accordingly, as set forth in Ivantis’s concurrently filed motion under Rule
    20   56(d), the Court should defer consideration of Glaukos’s motion.
    21           B.    The Court should also defer Glaukos’s motion until after claim
                       construction.
    22

    23           The Court should also defer ruling until after claim construction. Glaukos
    24   does not propose any constructions in its motion, urging the Court to decide
    25   infringement “without engaging in full-scale claim construction.” Mot. at 9. But
    26   that would be error. See Abbott Labs. v. Sandoz, Inc., 566 F.3d 1282, 1288 (Fed.
    27   Cir. 2009) (“Evaluation of a summary judgment of noninfringement requires two
    28   steps: claim construction . . . and comparison of the properly construed claims to
                                                   12
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 19 of 32 Page ID #:2316


     1   the accused product[.]”). Moreover, Glaukos’s implicit interpretations of the Berlin
     2   claims are glaringly incorrect—demonstrating the need for full claim construction.
     3                  1.     The Court must construe the claims before analyzing
                               infringement.
     4
                  It is axiomatic that courts must construe the claims before the factfinder can
     5
         decide infringement. See Novartis Pharms. Corp. v. Abbott Labs., 375 F.3d 1328,
     6
         1332 (Fed. Cir. 2004). For this reason, courts generally disfavor motions for
     7
         summary judgment filed before claim-construction proceedings. See, e.g., Rivera v.
     8
         Remington Designs, LLC, 2017 U.S. Dist. LEXIS 181593, at *11 (C.D. Cal. July 7,
     9
         2017) (“Because claim construction proceedings are not complete, summary
    10
         judgment is premature, and the Motions fail on this ground”). And those concerns
    11
         apply especially forcefully here, where Glaukos did not even propose claim
    12
         constructions in its motion, and where its implicit interpretations of the claims are
    13
         erroneous on their face.2
    14
                  Rivera is instructive. That case turned on whether reusable cups for brewing
    15
         single servings of a beverage (designed for use in Keurig® and similar devices)
    16
         constituted a “container, disposed within the brewing chamber and adapted to hold
    17
         brewing material[.]” Id. Observing that the dispute could not be resolved without
    18
         claim construction, the Court stated: “Disputes over the scope of claim terms must
    19
         be resolved prior to the determination whether a genuine issue of fact is
    20
         presented as to their application.” Id. (emphasis added).
    21
                  Although there may be exceptions to this rule, they are rare, and they arise
    22
         under different circumstances than the ones here. This case is not like Universal
    23
         Electronics, Inc. v. Logitech, Inc. (a case that Glaukos selectively cites), for
    24
         example, where in at least one instance plaintiff UEI did not argue that the accused
    25
         products would infringe under defendant Logitech’s proposed construction, so
    26
         2
    27   Glaukos asserts that, when the parties met-and-conferred, Ivantis was unable to
       identify any claim-construction issue that the motion presented. Mot. at 9. The
    28 opposite is true. Ivantis specifically stated that claim construction was a
       prerequisite for deciding the motion. Krishnan Decl. ¶ 19
                                                   13
             IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                          CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 20 of 32 Page ID #:2317


     1   once the Court construed the contested term, it could grant summary judgment.
     2   See Mot. at 9; 2012 WL 12951771, at *10; see also Kreative Power, LLC v.
     3   Monoprice, Inc., 2015 U.S. Dist. LEXIS 26489, at *8-10 (N.D. Cal. Mar. 3, 2015)
     4   (granting summary judgment of non-infringement before claim construction where
     5   defendant would not infringe even under plaintiff’s proposed construction of the
     6   straightforward term “circular”: “like a circle, round”).
     7            Here, on the other hand, Glaukos has not proposed constructions in its
     8   motion and urges the Court to decide infringement without construing the claims.
     9   Further, as explained below, Glaukos’s implicit constructions are wrong, and the
    10   Court cannot, and should not, attempt to determine the correct constructions on an
    11   incomplete record and without full briefing. Summary judgment under these
    12   circumstances is improper. See Seismic Structural Design Assocs., 2013 U.S. Dist.
    13   LEXIS 197234, at *31 (summary judgment not appropriate where the briefs are
    14   “not focused on a defined set of claims comprised of defined claim terms” but
    15   instead “argue past each other” in asserting competing constructions).3
    16                  2.    Glaukos’s implicit interpretations of the claims are
                              erroneous—demonstrating why proper claim construction
    17                        is necessary.
    18            Without explicitly construing the claims, Glaukos reads into every asserted
    19   claim an alleged requirement that the claimed implant must avoid any and all
    20   contact with the outer wall of Schlemm’s canal. But on their face, the claims
    21   require no such thing. Glaukos’s distortion of the claim language demonstrates
    22   why these issues should not be addressed, let alone decided, without proper claim
    23   construction.
    24

    25

    26
         3
    27  Ivantis is concerned that, having glossed over claim construction in its opening
       brief, Glaukos will try to argue the issue on reply. If so, Ivantis requests a fair
    28 opportunity to respond—ideally as part of the full claim-construction proceedings
       set for hearing in April.
                                                 14
             IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                          CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 21 of 32 Page ID #:2318


     1                       a.     The asserted claims of the ’659 patent do not prohibit
                                    any and all contact between the implant and the outer
     2                              wall.
     3           Method claim 1 of the ’659 patent contains two recited steps and reads in
     4   relevant part:
     5                 inserting an intraocular implant … without substantially
                              impinging the outer wall of Schlemm’s canal, the
     6                        intraocular implant having a fluid passageway
                              there through, a distal end and a proximal end, the
     7                        distal end being positioned adjacent the inner wall
                              of Schlemm’s canal and spaced from the outer wall
     8                        of Schlemm’s canal, and the proximal end being
                              positioned at the anterior chamber of the eye so as
     9                        to enable the fluid to flow from the anterior
                              chamber of the eye into Schlemm’s canal; and
    10
                       securing the intraocular implant in place so that it does
    11                       not ordinarily impinge the outer wall of
                             Schlemm’s canal, thereby avoiding trauma to the
    12                       outer wall of Schlemm’s canal and reducing the
                             likelihood of stimulating an inflammatory cascade
    13                       and subsequent scar tissue.
    14   ’659 at 18:42-58 (emphases added). Consistent with method claim 1, apparatus
    15   claim 15 of the ’659 patent recites among other elements:
    16                 a fastening member for securing the implant in place so
                              as not to impinge the outer wall of Schlemm’s
    17                        canal, thereby avoiding trauma to the outer wall of
                              Schlemm’s canal and reducing the likelihood of
    18                        stimulating an inflammatory cascade and
                              subsequent scar tissue.
    19
         Id. at 20:4-8 (emphasis added).
    20
                 Glaukos improperly equates the claim terms “impinging” and “impinge”
    21
         with mere touching—but that is not what “impinge” means. The ordinary meaning
    22
         of “impinge” is to have a negative effect or impact on. See, e.g., impinge, The New
    23
         Oxford Dictionary of English (1998) (“have an effect or impact, especially a
    24
         damaging or negative one . . . .”) (Krishnan Decl. Ex. 17). It is axiomatic that “the
    25
         words of a claim are generally given their ordinary and customary meaning” in the
    26
         context of the claim and the patent. Phillips v. AWH Corp., 415 F.3d 1303, 1312-
    27
         13 (Fed. Cir. 2005) (internal quotation marks omitted). And as shown above, the
    28
         claim language itself correlates “impinge” with “trauma to the outer wall of
                                                 15
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 22 of 32 Page ID #:2319


     1   Schlemm’s canal” and producing an “inflammatory cascade and subsequent scar
     2   tissue.” Id. at 18:56-58 (claim 1), 20:6-8 (claim 15).
     3           This language from the claims and the specification is far more important for
     4   construction purposes than any language in the prosecution history—which, as
     5   discussed in Section IV.B.3 below, Glaukos mischaracterizes in any event. See,
     6   e.g., Interactive Gift Express, Inc. v. Compuserve, Inc., 256 F.3d 1323, 1331 (Fed.
     7   Cir. 2001) (claim construction “begins and ends” with the claim language itself);
     8   Trading Techs. Int’l v. ESpeed, Inc., 595 F.3d 1340, 1352 (Fed. Cir. 2010)
     9   (“[B]ecause prosecution history represents an ongoing negotiation between the
    10   PTO and the inventor, ‘it often lacks the clarity of the specification and thus is less
    11   useful for claim construction purposes.’”) (quoting Netcraft Corp. v. eBay, 549
    12   F.3d 1394 (Fed. Cir. 2008)); see also HTC Corp. v. IPCom GmbH, 667 F.3d 1270,
    13   1276 (Fed. Cir. 2012) (“Claim language and the specification generally carry
    14   greater weight than the prosecution history.”).
    15                                                               Glaukos also relies on the
    16                                                        claim language “spaced from
    17                                                        the outer wall” for its non-
    18                                                        infringement argument, but
    19                                                        ignores the context of this
    20                                                        language. This language
    21   appears only in the first step of claim 1—“inserting an intraocular implant …” The
    22   context is fatal to Glaukos’s argument—even if one accepted its implicit
    23   construction—because, as shown here, during insertion the Inject device is
    24   necessarily spaced from the outer wall given that the “trocar” of the insertion
    25   instrument used to implant the Inject extends through the Inject’s central outlet and
    26   indeed protrudes from the top of the Inject’s head. Krishnan Decl. Ex. 19 at
    27   GKOS00007850; see also Glasser Ex. D at Figs. 6 and 7, p. 219.
    28

                                                   16
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 23 of 32 Page ID #:2320


     1                        b.    The asserted claims of the ’741 patent do not prohibit
                                    any and all contact between the implant and the outer
     2                              wall.
     3           While the ’741 patent uses different language than the ’659, it too does not
     4   prohibit contact between the implant and the outer wall of Schlemm’s Canal.
     5   Claims 1 and 14 of the ’741 both recite:
     6                 … the distal portion configured to substantially inhibit
                       contact with the outer wall of Schlemm’s canal when the
     7                 contact surface of the distal portion engages the inner
                       wall of Schlemm’s canal and self-retains the implant with
     8                 the inner wall of Schlemm’s canal ….
     9   ’741 at 19:20-25 (claim 1), 20:15-20 (claim 14). Claim 29 recites:
    10                 … the distal portion is sized and shaped to engage a wall
                       of Schlemm’s canal and wherein engagement of the wall
    11                 of Schlemm’s canal is limited to engagement of an inner
                       wall of Schlemm’s canal.
    12
         Id. at 22:5-9. Finally, claim 33 recites:
    13
                       … a distal portion of the implant engages a wall of
    14                 Schlemm’s canal and wherein engagement of the wall of
                       Schlemm’s canal is limited to an inner wall of
    15                 Schlemm’s canal.
    16   Id. at 22:33-36. None of these claims prohibits any and all contact between the
    17   implant and the outer wall.
    18           In claims 1 and 14, the plain meaning of “substantially inhibit” is to hinder
    19   (not to avoid at all). See, e.g., inhibit, American Heritage College Dictionary Third
    20   Ed. (1993) (“. . . b. Biol. To decrease, limit, or block the action or function of . . .
    21   .”) (Krishnan Decl. Ex. 18). In claims 29 and 33, the plain meaning of
    22   “engagement” being “limited” to engagement with the inner wall is that the
    23   implant is held fixed only to the inner wall. See, e.g., id. at engagement (“. . . [T]he
    24   state of being engaged.”); engaged (“. . . Partly embedded in, [built into] or
    25   attached to another part, [as columns on a wall.]”). None of these terms requires
    26   that there be no contact whatsoever between the implant and the outer wall.
    27

    28

                                                     17
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 24 of 32 Page ID #:2321


     1                        c.     The asserted claims of the ’357 patent do not prohibit
                                     any and all contact between the implant and the outer
     2                               wall.
     3           The claims of the ’357 patent likewise do not prohibit any contact with the
     4   outer wall. Claims 1 and 13 of the ’357 recite:
     5                 … the distal portion sized and shaped to substantially
                       inhibit contact with collector channels on the outer wall
     6                 of the Schlemm’s canal when the contact surface of the
                       distal portion engages the inner wall of the Schlemm’s
     7                 canal and self-retains the implant with engagement of the
                       inner wall of the Schlemm’s canal ….
     8
         ’357 at 19:18-23 (claim 1), 20:16-21 (claim 13). Again, the plain meaning of
     9
         “substantially inhibit” is to hinder. Moreover, the ’357 claims speak to inhibiting
    10
         contact specifically with the collector channels on the outer wall. Yet Glaukos has
    11
         not purported to show contact with the collector channels.
    12
                 It is still premature to construe the claims, and neither party has yet proposed
    13
         constructions. The parties are not due to exchange proposed constructions until
    14
         December 20 and the claim construction hearing is not until next April. Dkt. No.
    15
         51 at 2. But as shown above, Glaukos has ignored basic concepts that will likely be
    16
         incorporated into the ultimate construction of these terms. The Court should defer
    17
         this motion until after it issues its claim-construction ruling.
    18
                       3.     Dr. Berlin did not disclaim stents like the iStent Inject in the
    19                        prosecution of any of the asserted patents.
    20           Glaukos distorts the prosecution history of the ’659 patent, which does not
    21   offer an independent basis for finding non-infringement of even the ’659 claims,
    22   let alone the claims of the other Berlin patents. Glaukos’s assertions of disclaimer
    23   amount to vague arguments on claim construction, and thus this issue is best
    24   addressed as part of the full claim-construction process. But to the extent the Court
    25   considers it now, Dr. Berlin did not disclaim “devices with distal portions of 100
    26   microns or larger.” Mot. at 22:11-12.
    27                        a.     Dr. Berlin did not disclaim stents like the Inject
                                     during prosecution of the ’659 patent.
    28
                 Federal Circuit precedent is clear that, because “[the prosecution history]
                                                    18
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 25 of 32 Page ID #:2322


     1   often produces ambiguities created by ongoing negotiations between the inventor
     2   and the PTO[,] the doctrine of prosecution disclaimer only applies to unambiguous
     3   disavowals.” Grober v. Mako Prods., Inc., 686 F.3d 1335, 1341 (Fed. Cir. 2012)
     4   (emphasis added); see also Technology Props. Ltd. v. Huawei Technologies Co.,
     5   849 F.3d 1349, 1357 (Fed. Cir. 2017) (“The doctrine does not apply unless the
     6   disclaimer is ‘both clear and unmistakable to one of ordinary skill in the art.’”)
     7   (citation omitted).
     8            The portion of the ’659 patent’s prosecution history from which Glaukos
     9   selectively quotes shows anything but a “clear and unmistakable” disclaimer. It
    10   says that “the size or shape (or both) of each [prior-art] embodiment, taken
    11   together with the lack of any ‘fastening member for securing the implant in
    12   place’ means that all the implant embodiments are likely to impinge the outer
    13   wall of Schlemm’s canal most, if not all, of the time.” Glasser Ex. K at p. 656,
    14   GKOS00008370 (emphases added). In other words, “size” is not the only factor
    15   that bears on whether a device satisfies the “impinge” language of the ’659 claims.
    16   The “shape” of the device also matters, including the lack of a “fastening
    17   member.” See also id. at 657, GKOS00008371 (noting that, in the prior art, “there
    18   is no fastening member that prevents … moving axially back and forth in response
    19   to the naturally pulsating tissue such that impingement of the outer wall of
    20   Schlemm’s canal is highly probable.”). Thus, Dr. Berlin did not argue in any
    21   fashion—let alone clearly and unmistakably—that the claimed invention was
    22   limited to an implant whose distal end was less than 100 microns, or that never
    23   touched the outer wall.4 See Cordis Corp. v. Boston Scientific Corp., 561 F.3d
    24   1319, 1329 (Fed. Cir. 2009) (“unclear prosecution history cannot be used to limit
    25   claims”).
    26   4
         The history noted that Lynch’s distal, outer diameter was “100 to 500 microns,
    27 preferably 300 microns.” Glasser Ex. K at p. 656, GKOS00008370. A device with
       that diameter would be even more likely to impinge. Yet Glaukos argues that any
    28 device with a diameter of 100 microns or more would necessarily impinge and is
       thus disclaimed. Again, this is a misleading oversimplification.
                                                 19
             IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                          CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 26 of 32 Page ID #:2323


     1            Nor do any comments by the examiner effect such a disclaimer by Dr.
     2   Berlin.5 “[A]n examiner’s unilateral statement does not give rise to a clear
     3   disavowal of claim scope by the applicant[.]” Alfred E. Mann foundation v.
     4   Cochlear Corp., 841 F.3d 1334, 1341 (Fed. Cir. 2016). This is so even when the
     5   applicant is silent in response. Id.; see also Salazar v. Procter & Gamble Co., 414
     6   F.3d 1342, 1347 (Fed. Cir. 2005) (applicant’s silence regarding Examiner’s
     7   statements in notice of allowance was not disavowal of claim scope). Neither of
     8   the cases Glaukos cites are to the contrary because they did not turn on an
     9   examiner’s statement standing alone.6
    10                        b.     Dr. Berlin did not disclaim stents like the Inject
                                     during prosecution of the ’751 or ’357 patents
    11
                  Glaukos’s arguments are even more threadbare as to the ’741 and ’357
    12
         patents. Glaukos does not point to any statements by Dr. Berlin during prosecution
    13
         of these patents, relying only on examiner statements, which as discussed above
    14
         should afforded little weight compared to the claims and specification. Moreover,
    15
         the applications that issued as the’741 and ’357 patents used different claim
    16
         language than the ’659 patent, so any statements made during prosecution of the
    17
         ’659 patent do not apply. See Ventana Med. Sys. V. Biogenex Labs., Inc., 473 F.3d
    18
         1173, 1182 (Fed. Cir. 2006) (“[T]he doctrine of prosecution disclaimer generally
    19
         does not apply when the claim term in the descendant patent uses different
    20
         language.”); Invitrogen Corp. v. Clontech Labs., Inc., 429 F.3d 1052, 1078 (Fed.
    21
         Cir. 2005) (“[T]he prosecution of one claim term in a parent application will
    22

    23
         5
           Glaukos cites the examiner’s statements that “[t]he implant is configured to be . .
    24   . secured such that . . . the distal end is disposed adjacent the inner wall of [SC] and
         spaced from the outer wall of [SC],” and that the invention differed from prior art
    25   that did “not teach or suggest an implant that is configured to contact only the inner
         wall of [SC] (i.e., inhibit contact with the outer wall of [SC]).” Mot. at 7-8.
    26   6
           See ACCO Brands, Inc. v. Micro Sec. Devices, Inc., 346 F.3d 1075, 1079 (Fed.
    27   Cir. 2003) (crediting examiner’s statement because applicant indicated that it
         applied to at least some claims); Biogen, Inc. v. Berlex Labs., Inc., 318 F.3d 1132,
    28   1139 (Fed. Cir. 2003) (applicant’s acceptance of examiner’s scope limitation
         carried over because later patent claims fell within “already allowable” scope).
                                                      20
             IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                          CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 27 of 32 Page ID #:2324


     1   generally not limit different claim language in a continuation application.”); see
     2   also Spansion, Inc. v. ITC, 629 F.3d 1331, 1348 (Fed. Cir. 2010) (collecting cases).
     3           C.    Numerous material factual disputes preclude summary judgment.
     4           Even if one accepted Glaukos’s implicit construction of the asserted claims,
     5   numerous disputes of material fact make summary judgement impossible.
     6                 1.    The width of Schlemm’s canal is disputed.
     7           As noted above, the anatomy of Schlemm’s canal is far more complex than
     8   Glaukos suggests, and the distance between its inner and outer walls can be
     9   hundreds of microns. Glaukos asserts that the Berlin provisional application
    10   described this distance as “less than about 30 microns.” Mot. at 3 (citing Ex. J at p.
    11   295). But in fact, in his provisional application Dr. Berlin stated that “[d]etection
    12   of penetration of the proximal wall of Schlemm’s canal . . . , which is less than
    13   about 30 microns at its maximum, can be accomplished in a number of ways . . . .”
    14   Ex. J at 295 (emphasis added). In other words, Dr. Berlin was not saying that the
    15   space between the walls of Schlemm’s canal was less than 30 microns—he was
    16   saying that the thickness of its inner wall was less than 30 microns.
    17           Indeed, Dr. Berlin was crystal clear that the approximate width of
    18   Schlemm’s Canal varies from “30 to 300 [microns],” and that “filling Schlemm’s
    19   canal prevents penetrating the outer wall by providing a larger distance of about
    20   300 microns between the inner and outer walls”). Id. at Fig. 8-B, p. 313
    21   (emphasis added); see also id. at 298; Ex. K at 350, GKOS00008064. The
    22   literature that he cited confirms these facts. For example, Dr. Berlin cited Murray
    23   A. Johnstone, Aqueous humor outflow system overview, in Becker-Shaffer’s
    24   Diagnosis and Therapy of the Glaucomas (Eds. Stamper, Lieberman, Derake,
    25   Mosby, St. Louis: 2009). Dr. Johnstone explained that the shape of Schlemm’s
    26   canal varies, and that “the diameter of the canal lumen is IOP dependent and the
    27   space can be . . . very large at low pressures.” Ex. K at GKOS00008378.
    28   Moreover, as discussed below, the iStent Inject is designed to provide spacing
                                                   21
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 28 of 32 Page ID #:2325


     1   between its head and the outer wall and to avoid impinging the outer wall. Thus,
     2   Glaukos’s argument that the Inject’s head is larger than one possible dimension of
     3   Schlemm’s canal cannot provide a basis for summary judgment.
     4                 2.     The parties dispute whether the Inject is designed to “press
                              against the outer wall of Schlemm’s canal” or to minimize
     5                        contact with the outer wall
     6           Glaukos asserts that “[t]he Inject is designed to press against the outer wall
     7   of Schlemm’s canal, dilating the canal and thus further enabling flow of aqueous
     8   humor.” Mot. at 4. But Glaukos offers no support for this assertion (not even a
     9   declaration from a Glaukos engineer). And the evidence available at this early
    10   stage demonstrates otherwise.
    11           As noted, Glaukos points to nothing in the Inject’s labeling or marketing that
    12   says it is designed to dilate Schlemm’s canal by pressing against the outer wall. If
    13   anything, its labeling and marketing say the opposite. See Glasser Decl. Ex. D at p.
    14   212 (stating that “when properly implanted, the iStent inject stent is intended to
    15   create a bypass through the trabecular meshwork into Schlemm’s canal to improve
    16   aqueous outflow through the natural physiologic pathway”) (emphasis added) and
    17   Krishnan Decl. Ex. 19 at p. 664, GKOS00007847 (similar statements on Glaukos
    18   website).
    19           Moreover, the Inject’s shape and dimensions appear designed to minimize
    20   any contact with the outer wall of Schlemm’s canal. As shown in the image on
    21   page 9 above, the wide flange resides in the anterior chamber and anchors the
    22   device to the inner wall. And the “central outlet” at the tip of the head
    23   demonstrates that the head is intended not to press against the tissue of the outer
    24   wall, but rather to sit within the lumen of Schlemm’s canal. See Berlin Decl. ¶ 11.
    25   Thus, as shown on page 10 above, people using the iStent Inject depict it this way.
    26           Other design features of the Inject also aim to eliminate any abrasion of the
    27   outer wall, even if the head makes intermittent contact with it. Not only does the
    28   head taper to 85 microns, but its tip is almost entirely negative space because of the
                                                    22
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 29 of 32 Page ID #:2326


     1   device’s 80-micron-wide “central outlet.” See Glasser Ex. E (specifications); Id.
     2   Ex. D, IFU at Fig. 2, p. 211. Therefore, the total surface area that faces the outer
     3   wall is only ~667.6 square microns—minimizing any potential trauma to the tissue
     4   of the outer wall.7 The Inject is also coated with Heparin to minimize potential
     5   inflammation or other negative effects from any intermittent contact with the outer
     6   wall. See, e.g., Glasser Decl. Ex. E (specifications describing Heparin coating).
     7   And indeed, a Glaukos lab notebook discussing “Design Constraints / Goals /
     8   Standards” noted that “Schlemm’s canal dimensions [were] estimated at 200-450
     9   [microns] wide, smaller in height,” and that “300 [microns] is max round tube
    10   diameter to provide for atraumatic intubation of canal.” Krishnan Decl. ¶ 50, Ex.
    11   30 at GKOS00003271. It is therefore unsurprising that Glaukos states on its
    12   website that the Inject “[l]eaves natural anatomy intact” and is “[m]inimally
    13   traumatic to delicate eye tissue and spares conjunctival tissue.” See id. Ex. 19 at
    14   GKOS00007848.
    15            Thus, even the limited evidence that is now available demonstrates that the
    16   Inject is designed to minimize contact with the outer wall of Schlemm’s canal and
    17   avoid impinging it, precluding summary judgment.
    18                  3.     The parties dispute whether and how fluid dynamics affect
                               the Inject’s function and relationship to the outer wall.
    19

    20            As detailed above, the Inject’s “central outlet” is on the tip of the device, and
    21   the main fluid path is from the “central inlet” in the base through this outlet. See
    22   Berlin Decl. ¶ 11. Given the flexible nature of the inner wall in which the device is
    23   embedded, this flow pattern likely expands the distance between the inner and
    24   outer walls, providing spacing between the Inject’s tip and the outer wall. This is
    25   not unlike the effect of turning on a garden hose—the force of the water out exerts
    26   backward pressure on the hose. Id. ¶ 11.
    27   7
        The 85-micron top minus the 80-micron hole yields an approximate rim width of
    28 PLFURQVPLFURQVWLPHVʌ\LHOGVDULPFLUFXPIHUHQFHRIaPLFURQV7KH
       circumference times the width yields an area of ~667.6 square microns.
                                               23
             IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                          CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 30 of 32 Page ID #:2327


     1           This is precisely what Glaukos described in its U.S. Patent No. 9,962,290
     2   (Berlin Decl. Ex. A), which teaches “shunts for draining aqueous humor from the
     3   anterior chamber to the uveoscleral outflow pathway” (an alternative outflow
     4   pathway to Schlemm’s canal). See id. at Abstract. Glaukos stated that the “flow
     5   can push and hold the surrounding tissue away [from] the stent, thereby
     6   preventing tissue adhesion to the shunt . . . at the location of the fluid path,” and
     7   can also “help to . . . hold[] open the space open and enlarge[]” it. Id. col. 35,
     8   lines 52-57. The Inject, with its large central outlet, appears to work in the same
     9   manner, thereby avoiding impingement of the outer wall.
    10                  4.    Glaukos misrepresents relevant literature and fails to
                              establish how the Inject works in a living patient.
    11

    12           Glaukos barely cites scientific literature in its motion, preferring to cherry-
    13   pick from the prosecution history and grasp at supposed Ivantis “admissions”
    14   (discussed below). But the literature it does cite does not support its motion.
    15           For example, Glaukos relies on the Bahler, et al. study, using three pictures
    16   from this paper in its motion. See Glasser Decl. Ex. C, p. 201-203. But this study
    17   was conducted ex vivo in post-mortem eyes (without glaucoma). Glaukos fails to
    18   explain why the Court should assume that any results from this study can be
    19   extrapolated generally. Moreover, to the extent they are applicable, Bahler’s
    20   findings actually refute Glaukos’s claims. For example, Bahler noted that “SC does
    21   not have a uniform size around the eye circumference” and that the canal was
    22   “dilated 75 [microns] on either side of the iStent inject head,” id. at 207. If relevant
    23   at all, therefore, Bahler provides a basis for denying summary judgment, not
    24   granting it.
    25                  5.    Ivantis’s so-called “admissions of non-infringement” are
                              anything but.
    26

    27           Glaukos argues that Ivantis has made two “admissions” that “confirm that
    28   Schlemm’s canal in its natural state is very narrow between its inner and outer
                                                     24
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 31 of 32 Page ID #:2328


     1   walls.” Mot. at 16-17. Neither is as Glaukos characterized it.
     2           First, Glaukos points to Ivantis’s description of “natural” Schlemm’s canals
     3   in glaucoma patients who do not have a Hydrus stent. But as discussed above,
     4   Schlemm’s canal is like a balloon, whose “natural state” depends on many factors.
     5   Ivantis may have used the term “natural” to describe one image of Schlemm’s
     6   canal without a Hydrus—but this was one picture of one individual’s canal at one
     7   point in time (an individual who likely had increased IOP, thereby narrowing the
     8   canal). Moreover, even if Ivantis had admitted that Schlemm’s canal were
     9   “natural[ly]” narrow (and it has not), the Inject would still infringe the Berlin
    10   patent claims, properly construed, for the reasons discussed above.
    11           Second, Glaukos’s reliance on an Ivantis marketing graphic is misplaced—
    12   and hypocritical. Elsewhere in its motion, Glaukos criticizes Ivantis for using
    13   screen grabs from a Glaukos marketing video in Ivantis’s infringement contentions
    14   because the video was posted on YouTube, was “cartoonized,” and according to
    15   Glaukos did “not purport to show an actual Inject device or the anatomy of a
    16   human eye to scale.” Mot at. p. 15. Yet after filing its Motion, Glaukos has
    17   admitted that it was the source of the animation (which was created by a vendor).
    18   See Krishnan Decl. ¶ 31, Ex. 15. And Glaukos itself relies on a “cartoonized”
    19   Ivantis illustration as an “admission” that the Inject presses against the outer wall.
    20   Id. at 17. It is no such thing.
    21           In sum, even if the Court were to accept Glaukos’s implicit construction of
    22   the relevant claim terms, numerous genuine disputes of fact make summary
    23   judgement impossible at this early juncture.
    24   V.      CONCLUSION
    25           For the foregoing reasons, the Court should either defer ruling on Glaukos’s
    26   Motion for Summary Judgement of Non-infringement until after appropriate
    27   discovery and claim construction, or deny the motion now on the merits.
    28

                                                   25
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
Case 8:18-cv-00620-JVS-JDE Document 63 Filed 11/19/18 Page 32 of 32 Page ID #:2329


     1

     2   Dated: November 19, 2018            KEKER, VAN NEST & PETERS LLP
     3
                                        By: /s/ David Silbert
     4                                      Robert A. Van Nest
                                            David Silbert
     5                                      Leo L. Lam
                                            Ajay S. Krishnan
     6                                      Edward A. Bayley
                                            Eduardo E. Santacana
     7                                      Sophie Hood
                                            Maya Karwande
     8

     9                                       ARNOLD & PORTER KAYE SCHOLER LLP
    10                                       JOHN ULIN
                                             JOHN NILSSON (admitted pro hac vice)
    11

    12                                       Attorneys for Defendant
                                             IVANTIS, INC.
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                26
          IVANTIS’S MEM. IN OPP’N TO GLAUKOS’S MOT. FOR SUMM. JUDGMENT OF NON-INFRINGEMENT
                                       CASE NO. 8:18-CV-00620-JVS-JDE
         1310824.v4
